RICHARD GOODNER Attorney at Law 6608 Emerald Drive Colleyville, Texas76034 (214) 587-0653 (phone) (817) 488-2453 (fax) May 17, 2011 United States Securities and Exchange Commission Judiciary Plaza treet, N.W. Washington, D.C. 20549 Re: SMSA Dallas Acquisition Corp. Amendment No. 1 to Registration Statement on Form 10 SEC Filenumber: 000-54345 Dear Sir/Madam: On behalf of SMSADallas Acquisition Corp., (the “Registrant”), we herewith file with the Securities and Exchange Commission the Registrant’s Amendment No. 1 to Registration Statement on Form 10.We are also filing the Registrant's response letter dated May 17, 2011 to the Staff's May 6, 2011 comment letter. Please contact me if you have any questions or comments. Yours very truly, /s/Richard B. Goodner Richard B. Goodner CC: SMSA Dallas Acquisition Corp.
